Order entered November 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00444-CR

                               BRANDON GORDY, Appellant

                                               V.

                                STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00751-T

                                           ORDER
        Before the Court is appellant’s November 26, 2019 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or

before December 23, 2019. If appellant’s brief is not filed by December 23, 2019, this appeal

may be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE